TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00426-CV




                                   In re Taran Champagne




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM


               Relator Taran Champagne has filed a petition for writ of mandamus and a motion

for emergency stay. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and temporarily

stay the portion of the trial court’s August 2, 2021 order concerning the award of attorney’s fees

pending further order of this Court. See id. 52.10(b). The Court orders the real party in interest

to file a response to the petition for writ of mandamus on or before September 13, 2021.

               It is ordered on September 2, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly